Citation Nr: 0832742	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1998.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Waco, Texas.


FINDINGS OF FACT

1.  During the entire time on appeal, the veteran's bilateral 
hearing loss has been manifested by no more than Level I for 
each ear.

2.  The veteran's tinnitus is assigned a 10 percent rating, 
the maximum rating authorized under Diagnostic Code (DC) 
6260. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2007).

2.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.87, DC 6260 (2007); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

In this case, the Board notes that the veteran's claim for a 
compensable rating for bilateral hearing loss is two-fold.  
Service connection for the right ear was granted in February 
1999, while service-connection for the left ear was granted 
in an August 2005 rating decision, which re-characterized his 
disability as bilateral hearing loss and is the present issue 
on appeal.  

According to applicable law, an appeal from the initial 
assignment of a disability rating, such as for hearing loss 
as it pertains to the veteran's left ear, requires 
consideration of the entire time period involved and 
contemplates "staged" ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Similarly, where service connection has already been 
established and an increase in the disability rating is at 
issue, as is the case with the veteran's right ear hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), the Board must also consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2007).  

Additionally, the diagnostic provision for hearing loss also 
contains provisions applicable for exceptional patterns of 
hearing impairment.  Under 38 C.F.R. § 4.86(a), when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

In the present case, the veteran underwent two audiological 
examinations; a private examination was conducted in May 
2005, and a VA examination was performed in July 2005.  As 
hearing was noted as most severe in the July 2005 VA 
examination, the Board will discuss these findings below in 
contemplating whether a compensable rating is warranted.  

In this regard, the July 2005 VA audiological examination 
revealed the following puretone thresholds for the right and 
left ear, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
25
45
LEFT
10
10
25
50

On the basis of the findings shown above, the veteran's 
puretone average for the right ear was recorded at 23.75 
decibels.  Speech recognition was 96 percent for the right 
ear.   For his left ear, his puretone average was recorded as 
23.75, with speech recognition of 94 percent.  

However, even considering the July 2005 audiometric results, 
a compensable evaluation is not warranted here.  Applying the 
findings of the July 2005 VA audiology examination to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for an compensable evaluation for bilateral 
hearing loss have not been met.  

Considering that the veteran's right ear manifests an average 
puretone threshold of 23.75 decibels, with a 96 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows his right ear hearing loss to be Level I 
impairment.  Additionally, his left ear manifests an average 
puretone threshold of 23.75 decibels, with 94 percent speech 
discrimination.  Likewise, his left ear hearing loss is also 
shown to be Level I impairment under 38 C.F.R. § 4.85, Table 
VI.  Applying these results to Table VII, a noncompensable 
evaluation (0 percent) is warranted for the entire rating 
period.  

Moreover, neither the right nor left ear shows an exceptional 
pattern of hearing impairment under Table VIA.  Therefore, 
the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not for 
application.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
hearing disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The Board has considered the veteran's statements purporting 
significant problems understanding conversation, especially 
in the presence of background noise or on the telephone, and 
that he must listen to the television at a high volume.  
However,    the evidence does not reflect that the hearing 
loss disability at issue caused marked interference with 
employment (beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Further, the scheduler rating criteria for hearing loss, in 
addition to being based on audiometric testing scores, also 
takes into account speech recognition capabilities, which 
reflects the extent of actual impairment in conversation.  
Additionally, the scheduler rating criteria of 38 C.F.R. 
§ 4.86 contains special rating provisions for cases in which 
exceptional patterns of hearing impairment is demonstrated.  

Therefore, the noncompensable evaluation currently-assigned 
for his bilateral hearing loss accurately reflects his 
disability picture as contemplated under the VA rating 
criteria throughout the rating period on appeal, and referral 
for assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted in this case.

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).   

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and, as such, staged ratings are not 
warranted.  

Tinnitus

A review of the record indicates that, in a August 2005 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating pursuant 
to 38 C.F.R. § 4.87, DC 6260, the maximum rating available 
for this disability.  

In September 2005, the veteran requested an evaluation in 
excess of 10 percent for tinnitus, which he previously 
indicated affected his ears bilaterally.  In a November 2005 
statement of the case (SOC), the RO denied his request 
because DC 6260 offers no provision for assignment of an 
evaluation in excess 10 percent.  He appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
of Appeals for Veterans' Claims (CAVC) held that the pre-1999 
and pre-June 13, 2003, versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the Federal Circuit.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and DC 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus was unilateral or bilateral.  

In this case, the veteran's tinnitus has been assigned a 
rating of 10 percent, the maximum schedular rating available.  
38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award a disability rating in excess of 10 percent or 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the veteran's claim for an increased evaluation for 
hearing loss of the right ear, which the RO previously 
granted service connection for in February 1999 and assigned 
a 0 percent disability rating, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the letter sent to the veteran in 
November 2005 does not meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding his increased-rating claim.  Specifically, a 
November 2005 statement of the case (SOC) informed him of the 
specific rating criteria used for the evaluation of his 
claim.  The SOC advised him of the rating considerations of 
38 C.F.R. § 4.1, explaining that the percentage ratings 
assigned are based upon the average impairment capacity 
resulting from injuries and diseases and their residual 
conditions in civil occupations, and also presented him with 
the diagnostic codes used to evaluate hearing loss.  Based on 
the evidence above, the veteran can be expected to understand 
what was needed to support his claim. 

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his increased rating claim as reflected 
in his statements and correspondence.  Specifically, in a 
June 2005 statement, he discussed the signs and symptoms of 
his disability, with particular emphasis on the impact that 
the disability had on his daily life.  For example, he 
described the difficulty he experienced understanding people, 
even at close distances, as a result of his hearing 
disability.  

Also, during the VA examination in July 2005, he specifically 
discussed the effects of his disability on his ability to 
understand conversations, in background noise or over the 
phone, and indicated that he needed to turn up the volume on 
his television.  These statements demonstrate his actual 
knowledge and understanding of the information necessary to 
support his claim for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, as to VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained VA service treatment records and 
private medical records.  Additionally, a VA audiological 
examination pertinent to the issue on appeal was obtained in 
July 2005.  Therefore, the available records and medical 
evidence have been obtained in order to make an appropriate 
determination as to his increased-rating claim.  

As to the veteran's claims as they pertain to the evaluation 
of his left ear and tinnitus, the Board notes that his 
disagreement lies with the initial evaluation following the 
grant of service connection for each of these claims.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With regard to VA's duty to assist, as stated above, VA has 
associated with the claims folder the veteran's medical 
records, and he was afforded an audiology examination in July 
2005.  Therefore, Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Moreover, regarding his claim for a higher evaluation for 
tinnitus, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) have no effect on an appeal where the law, 
and not the underlying facts or development of the facts, are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  Therefore, no further action is 
mandated under the VCAA as to this claim for a higher 
evaluation for tinnitus.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these claims 
that has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied. 


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


